Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 and 23-30 are pending. Claims 1, 3, 11, 17-19, 23, 24, 29 and 30 have been amended. Claim 22 has been canceled.
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment (cancelation of claim 30) was given in a telephone interview with applicant’s attorney Mr. Zachary Conrad (Reg. No. 77,682),  on 08-10-2022.

30.	(Canceled)

Allowable Subject Matter
	Claims 1-21 and 23-29 are allowed. 
	The following is an examiner’s statement of reasons for allowance:
	No reason for allowance is needed as the record is clear in light of further search conducted, claim amendments and applicant's arguments in the remarks (pages 8-9) filed on 07/25/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 /ALI S ABYANEH/ Primary Examiner, Art Unit 2437